Citation Nr: 1029217	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 29, 1951, to 
September 28, 1954, and from September 29, 1954, to November 15, 
1957.  In a September 2002 Administrative Decision, it was 
determined that the Veteran's first period of service was deemed 
to be under honorable conditions for the purpose of Department of 
Veterans Affairs (VA) benefits.  However, he was discharged from 
his second period of service under other than honorable 
conditions.  As such, his character of discharge with respect to 
his second period of service constitutes a bar to VA benefits 
based on that period of service.  The Veteran was the recipient 
of the Combat Infantryman Badge.  He died in September 2008.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in December 2008 by the VA 
Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a former 
prisoner of war who died after September 30, 1999.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).   

With respect to the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 decided herein, the appellant was provided with a letter 
in February 2009 that informed her as to the evidence and 
information necessary to substantiate such claim.  Despite this 
notice to the appellant, the Board finds that the VCAA is 
inapplicable in the instant case.  Specifically, as the relevant 
facts are undisputed and the resolution of the appellant's claim 
is entirely dependent upon the application of relevant statutes 
and regulations, no notice or assistance is required under the 
VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 
103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Therefore, as the law and not the evidence is dispositive of the 
appellant's claim, such cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

II.  Analysis

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
Veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the Veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability that was (1) rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death; or (2) rated by VA as totally disabling continuously since 
the Veteran's release from active duty and for a period of at 
least five years immediately preceding death; or (3) rated by VA 
as totally disabling for a continuous period of not less than one 
year immediately preceding death, if the Veteran was a former 
prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this section, 
the total disability rating may be based on schedular 
considerations or on unemployability (TDIU).  38 C.F.R. § 3.22 
(c).  Under the current version of 38 C.F.R. § 3.22, DIC benefits 
may not be awarded based on "hypothetical entitlement" to a 
total disability rating for ten years preceding the Veteran's 
death, no matter when the claim was filed.  See Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 
557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

"Entitled to receive" means that the Veteran filed a claim for 
disability compensation during his or her lifetime and: (1) the 
Veteran would have received total disability compensation at the 
time of death for a service-connected disability rated totally 
disability for one of the above time periods specified above, but 
for clear and unmistakable error (CUE) committed by VA in a 
decision on a claim filed during the Veteran's lifetime; (2) 
additional evidence submitted to VA before or after the Veteran's 
death, consisting solely of service department records that 
existed at the time of a prior VA decision but were not 
previously considered by VA, provides a basis for reopening a 
claim finally decided during the Veteran's lifetime for awarding 
a total service-connected disability rating retroactively for one 
of the periods specified above; or (3) at the time of death, the 
Veteran had service-connected disability rated totally disabling 
by VA for one of the periods specified above.  38 C.F.R. § 
3.22(b).

At the time of his death in September 2008, the Veteran was in 
receipt of service connection for posttraumatic stress disorder 
(PTSD), tinnitus, and bilateral hearing loss.  His PTSD was 
evaluated as 50 percent disabling, effective November 29, 2000; 
100 percent disabling, effective September 25, 2001; and 70 
percent disabling, effective December 1, 2001.  The Veteran's 
tinnitus was evaluated as 10 percent disabling, and his bilateral 
hearing loss was evaluated as noncompensably disabling, effective 
November 29, 2000.  He was assigned a TDIU effective December 1, 
2001.  Therefore, as the Veteran was in receipt of a total 
disability rating as of December 2001 and died less than seven 
years later, in September 2008, he was not evaluated as being 
totally disabled as a result of a service-connected disability 
for 10 continuous years immediately preceding death.  Moreover, 
the Veteran was not rated as being totally disabled continuously 
for a period of no less than five years from the date of 
discharge from active duty nor was he a former prisoner of war 
who died after September 30, 1999.  

In addition, the appellant has not alleged that the Veteran would 
have been receiving total disability compensation for a period of 
ten years preceding his death but for CUE committed by VA in a 
prior decision during his lifetime.  Moreover, there is no 
indication that there was additional evidence submitted to VA 
before or after the Veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, which provides 
a basis for reopening a claim finally decided during the 
Veteran's lifetime for awarding a total service-connected 
disability rating retroactively for one of the periods specified 
above. 

Thus, the basic threshold criteria for establishing entitlement 
to benefits under 38 U.S.C.A. § 1318 have not been met and the 
claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As such, the benefit of the doubt doctrine 
is not applicable in the instant appeal, and the appellant's 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Prior to consideration of the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death on the 
merits, the Board finds that a remand is necessary to ensure that 
due process is followed and that there is a complete record upon 
which to decide her claim so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran died in September 2008.  The death certificate 
reflects that the immediate cause of death was metastatic 
esophageal cancer.  No other contributing or significant 
conditions were listed.  At the time of the Veteran's death, he 
was service-connected for PTSD, tinnitus, and bilateral hearing 
loss.  The appellant contends that the Veteran self-medicated his 
PTSD with alcohol that ultimately resulted in his esophageal 
cancer, which, in turn, caused his death.  As such, the appellant 
claims that service connection for the cause of the Veteran's 
death is warranted.

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records as well as a medical opinion.  With 
respect to the former, the Board observes that the most recent 
treatment records pertaining to the Veteran are dated in 2002.  
Moreover, records surrounding his care for his fatal esophageal 
cancer are not contained in the claims file.  In this regard, a 
November 2008 statement from Dr. Herrera indicates that the 
Veteran was treated for esophageal cancer, but no records were 
provided.  As such, it is unclear as to whether Dr. Herrera 
actually treated the Veteran.  Therefore, on remand, the 
appellant should be requested to identify all outstanding 
physicians and medical facilities that treated the Veteran for 
his service-connected PTSD and fatal esophageal cancer.  
Thereafter, all identified, outstanding records should be 
obtained.

Regarding the latter, the Board finds that a remand is necessary 
to obtain a VA opinion.  Specifically, the appellant and her 
daughter, C.M.P., have alleged that the Veteran used alcohol to 
self-medicate his PTSD symptomatology.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Moreover, in a November 2008 
statement, Dr. Herrera indicated that the Veteran was treated for 
esophageal cancer and known risk factors for such disease include 
alcohol abuse.  The Board observes that, while VA law generally 
precludes awarding compensation if a disability is the result of 
a person's own willful misconduct or abuse of alcohol or drugs, 
compensation is allowed for an alcohol or drug abuse disability 
if such is secondary to a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  

In this regard, the record reflects that the Veteran's cause of 
death was metastatic esophageal cancer and that he had abused 
alcohol during his lifetime.  As such, an opinion is needed to 
determine whether the Veteran's alcohol abuse was caused or 
aggravated by his service-connected PTSD and, if so, whether such 
may have contributed to his fatal metastatic esophageal cancer.  
Additionally, there is no opinion of record that addresses 
whether the Veteran's service-connected disabilities caused or 
contributed to his death, or whether his cause of death was 
otherwise related to his military service.  Therefore, the Board 
finds that a remand is necessary to obtain such an opinion.  See 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Additionally, the VCAA and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the appellant was not provided with notice of the 
information and evidence necessary to establish an effective date 
for her claim of entitlement to service connection for the cause 
of the Veteran's death in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a remand is necessary to 
provide the appellant with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The appellant should be provided with 
proper VCAA notice that informs her of the 
evidence and information necessary to 
establish an effective date in accordance 
with Dingess/Hartman, supra.

2.  Request that the appellant identify all 
medical records pertaining to the treatment 
of the Veteran's service-connected PTSD and 
his fatal esophageal cancer.  After obtaining 
any necessary authorizations, obtain all 
identified records, to include those from Dr. 
Herrera, if he, in fact, treated the Veteran.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The appellant must be notified 
of the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file should be forwarded to an 
appropriate medical professional to obtain an 
opinion regarding the cause of the Veteran's 
death.  The claims file, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner.  After a full 
review of the claims file, the examiner 
should offer an opinion on the following:

(A)  Is it likely, unlikely, or at least 
as likely as not that the Veteran's 
service-connected PTSD caused or 
aggravated his alcohol abuse?  

If so, please offer an opinion on the 
following:

(i)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's alcohol abuse caused or 
aggravated his esophageal cancer?  

(ii)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's alcohol abuse was the 
principal or a contributory cause of 
his death?

(iii)  Was the Veteran's alcohol 
abuse, singly or jointly with some 
other condition, the immediate or 
underlying cause of death, or 
etiologically related thereto?

(iv)  Did the alcohol abuse 
contribute substantially or 
materially to cause his death (i.e., 
that it combined to cause death or 
that it aided or lent assistance to 
the production of the death)?  In 
rendering an opinion regarding this 
question, the examiner is advised 
that it is not sufficient to show 
that it casually shared in producing 
death, but rather it must be shown 
that there was a causal connection.  
Additionally, the examiner is 
notified that service-connected 
diseases or injuries involving active 
processes affecting vital organs 
should receive careful consideration 
as a contributory cause of death, the 
primary cause being unrelated, from 
the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an 
extent that would render the person 
materially less capable of resisting 
the effects of other disease or 
injury primarily causing death.

(B)  Were the Veteran's PTSD, tinnitus, 
and/or bilateral hearing loss the 
principal or a contributory cause of his 
death?

(C)  Were the Veteran's PTSD, tinnitus, 
and/or bilateral hearing loss, singly or 
jointly with some other condition, the 
immediate or underlying cause of death, or 
etiologically related thereto?

(D)  Did the Veteran's PTSD, tinnitus, 
and/or bilateral hearing loss contribute 
substantially or materially to cause his 
death (i.e., that it combined to cause 
death or that it aided or lent assistance 
to the production of the death)?  In 
rendering an opinion regarding this 
question, the examiner is advised that it 
is not sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  Additionally, the examiner is 
notified that service-connected diseases 
or injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.

(E)  Was the Veteran's cause of death 
otherwise related to his first period of 
military service from September 29, 1951, 
to September 28, 1954? 

In offering any opinion, the examiner must 
consider the evidence of record.  The 
rationale for any opinion offered should be 
provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the appellant's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


